Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/3/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 12, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”.


       Consider claims 1, 12, 17 and 26, Stirling-Gallacher et al. clearly disclose a method of wireless communication, the method comprising: 
        receiving, at a first base station from a second base station via a backhaul communication, a scheduling message indicating one or more beams of the second base station that are scheduled for use in upcoming transmissions (par. 95 (neighbor base stations may communicate UE channel interference measurements and base station beam indices assigned to each served UE to each other. This information sharing may be performed in each time slot on a frame-by-frame basis and may use an X2 backhaul interface (as defined in 3GPP/Long Term Evolution (LTE) standard) or a dedicated base station-to-base station link (e.g., wireless, wireline)). The dedicated link may provide a higher capacity and reduced latency in order to support frame-by-frame communications of scheduling information), wherein the second base station is a neighboring base station of the first base station (par. 95 (neighbor base stations may communicate UE channel interference measurements and base station beam indices assigned to each served UE to each other)); and

          In the same field of endeavor, LG et al. clearly show:
         transmitting, from the first base station to a user equipment (UE), the scheduling message (page 2, last paragraph before section 4 (An eNB_A semi-statically determines its Tx beam and sends to a neighbor eNB_B the beam information, which is possibly embedded in backhaul signaling for frequency or time domain ICIC. Then, the eNB_B may also deliver the eNB_A’s beam information to its CoMP UE, and the UE can assume that the delivered beam information is actually used at the eNB_A, determine its PMI away from the eNB_A’s beam direction, and calculate the corresponding CQI to be reported)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show transmitting, from the first base station to a user equipment (UE), the scheduling message, as taught by LG, so that interference can be minimized. 






         Claims 2, 3, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Jeon et al. (U.S. PG-Publication # 2020/0351801).


          Consider claim 2, and as applied to claim 1 above,
                          claim 18, and as applied to claim 17 above, 
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose synchronization signal block (SSB). 
          In the same field of endeavor, Jeon et al. clearly show:
          wherein transmitting the scheduling message to the UE comprises broadcasting the scheduling message in one or more synchronization signal block (SSB) beams to one or more UEs, the one or more UEs including the UE (par. 438 (the base station may transmit the PDCCH (e.g., GC-PDCCH) to schedule resources after one or more SSBs (e.g., in an RMSI and/or in a DCI))).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show synchronization signal block (SSB), as taught by Jeon, so that interference can be minimized.


          Consider claim 3, and as applied to claim 2 above,
                          claim 19, and as applied to claim 18 above, 
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose a group common-physical downlink control channel (GC-PDCCH). 
          In the same field of endeavor, Jeon et al. clearly show:
          wherein transmitting the scheduling message comprises transmitting a group common-physical downlink control channel (GC-PDCCH) that includes the scheduling message (par. 438 (the base station may transmit the PDCCH (e.g., GC-PDCCH) to schedule resources after one or more SSBs (e.g., in an RMSI and/or in a DCI))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show a group common-physical downlink control channel (GC-PDCCH), as taught by Jeon, so that interference can be minimized.





          Claims 4, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and Jeon et al. (U.S. PG-Publication # 2020/0351801), and Wang et al. (U.S. PG-Publication # 2021/0105783), and in view of Lee et al. (U.S. PG-Publication # 2013/0188624).


          Consider claim 4, and as applied to claim 2 above, 
                          claim 20, and as applied to claim 18 above,
                          claim 22 and as applied to claim 21 above,
Stirling-Gallacher et al. clearly disclose wherein the scheduling message includes an element for each slot from a defined list of elements for a neighbor cell corresponding to the second base station (par. 88 (the base station begins to transmit to the served UEs on the list of block 1218 using scheduled full duplex time slots in the transmission frames), par. 95 (neighbor base stations may communicate UE channel interference measurements and base station beam indices assigned to each served UE to each other. This information sharing may be performed in each time slot on a frame-by-frame basis and may use an X2 backhaul interface)).
          However, Stirling-Gallacher et al. do not specifically disclose TCI and RRC.
          In the same field of endeavor, Wang et al. clearly show: 
          the elements indicating the one or more beams and including transmission configuration indication (TCI) states used by the second base station (par. 22 (the parameter value may be determined by using Method 3 if the parameter type is one piece of information of or a combination of a plurality of pieces of information of a TCI state configuration)), and 
          wherein the list of elements is defined at a radio resource control (RRC) level (par. 22 (the parameter value may be determined by using Method 3 if the parameter type is one piece of information of or a combination of a plurality of pieces of information of a TCI state configuration…RRC configured uplink scheduling information)), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show TCI and RRC, as taught by Wang, so that interference can be minimized.
          However, Stirling-Gallacher and Wang do not specifically disclose PCI.
          In the same field of endeavor, Lee et al. clearly show: 
          the list of elements is defined for multiple neighboring cells corresponding to multiple physical cell identities (PCIs), or both (par. 47 (The small cell base station 21 may acquire information on the neighbor cells by means of the sniffer apparatus. The information on the neighbor cells to be acquired by the sniffer apparatus may include the PCI….To acquire some of the broadcast information, decoding of the PDCCH (which includes scheduling information and the like) may be required)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show PCI, as taught by Wang, so that interference can be minimized.








         Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Agrawal et al. (U.S. PG-Publication # 2010/0039948).


          Consider claim 5, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose reducing a rank for scheduling transmissions. 
          In the same field of endeavor, Agrawal et al. clearly show: 
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising reducing a rank for scheduling transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 10 (the base station may determine resources with a low target interference level at a neighbor base station and may avoid scheduling a UE for uplink transmission on the resources in order to reduce interference to the neighbor base station)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show reducing a rank for scheduling transmissions, as taught by Agrawal, so that interference can be minimized.





         Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Lei et al. (U.S. PG-Publication # 2018/0167848).


          Consider claim 6, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose reducing a modulation and coding scheme. 
          In the same field of endeavor, Lei et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising reducing a modulation and coding scheme corresponding to transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 158 (If the interference level is too high, the receiver can then back-off. Backing off at a receiver includes reducing MCS of the data transmitted to the receiver or declining the reception grant altogether)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show reducing a modulation and coding scheme, as taught by Lei, so that interference can be minimized.





         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Hunukumbure et al. (U.S. PG-Publication # 2014/0098793).


          Consider claim 7, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose selecting a different precoder. 
          In the same field of endeavor, Hunukumbure et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising selecting a different precoder for scheduling transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 172 (means for selecting precoders and users jointly in two cells such that interference is reduced further than would be possible by the application of existing techniques alone)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show selecting a different precoder, as taught by Hunukumbure, so that interference can be minimized.




         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Haapoja et al. (U.S. PG-Publication # 2008/0003950).


          Consider claim 8, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose allocating a larger frequency domain. 
          In the same field of endeavor, Haapoja et al. clearly show: 
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising allocating a larger frequency domain for transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 62 (When the interference level is high, a switching frequency that is larger as compared to that of a situation when the interference level is low may be used)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show allocating a larger frequency domain, as taught by Haapoja, so that interference can be minimized.





         Claim 9, 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Goel et al. (U.S. PG-Publication # 2019/0190635).


          Consider claim 9, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose enabling slot aggregation.
          In the same field of endeavor, Goel et al. clearly show:
          wherein at least one beam of the one or more beams corresponds to a high level of interference at the UE, and further comprising enabling slot aggregation for transmissions to or from the UE during at least one slot that corresponds to the at least one beam (par. 73 (some wireless communications systems may implement slot aggregation in which multiple slots or mini-slots are aggregated together and used for communication between a UE 115 and a base station 105), par. 180 (The UE may operate in a dominant interference scenario in which the UE may observe high interference from one or more interfering base stations)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show enabling slot aggregation, as taught by Goel, so that interference can be minimized.




          Consider claim 14, and as applied to claim 12 above, 
                          claim 28, and as applied to claim 26 above,
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose TCI states.
          In the same field of endeavor, Goel et al. clearly show:
          wherein the scheduling message corresponds to multiple slots, and wherein the multiple slots are upcoming compared to a current slot at the first base station. (par.73 (some wireless communications systems may implement slot aggregation in which multiple slots or mini-slots are aggregated together and used for communication between a UE 115 and a base station 105).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show TCI states, as taught by Goel, so that interference can be minimized.





         Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Wang et al. (U.S. PG-Publication # 2019/0215097), hereinafter “Wang2”.


          Consider claim 10, and as applied to claim 1 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose refraining from adjusting a modulation and coding scheme. 
          In the same field of endeavor, Wang2 et al. clearly show:
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes)); 
          receiving a negative acknowledgement (NACK) during a slot corresponding to the at least one beam (par. 49 (when the base station receives a NACK sent by a terminal, a CQI adjustment amount is approximately 10 times a CQI adjustment amount when an ACK is received)); and 
          refraining from adjusting a modulation and coding scheme (MCS) based on the NACK (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes….The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes, and an MCS that is finally selected by the base station also mainly depends on the channel quality in this proportion of high-interference subframes)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show refraining from adjusting a modulation and coding scheme, as taught by Wang2, so that interference can be minimized.



        Consider claim 11, and as applied to claim 1 above, it is being rejected for the same reason as set forth in claim 10, except
         reducing an adjustment amount based on the NACK; and reducing a modulation and coding scheme based on the reduced adjustment amount. 
          In the same field of endeavor, Wang2 et al. clearly show:
          reducing an adjustment amount based on the NACK (par. 49 (when the base station receives a NACK sent by a terminal, a CQI adjustment amount is approximately 10 times a CQI adjustment amount when an ACK is received)); and reducing a modulation and coding scheme based on the reduced adjustment amount (par. 49 (The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes…….The CQI adjustment amount calculated by using the AMC mechanism mainly depends on channel quality in this proportion of high-interference subframes, and an MCS that is finally selected by the base station also mainly depends on the channel quality in this proportion of high-interference subframes))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show reducing a modulation and coding scheme, as taught by Wang2, so that interference can be minimized. 




          Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and Jeon et al. (U.S. PG-Publication # 2020/0351801), and in view of Wang et al. (U.S. PG-Publication # 2021/0105783).


          Consider claim 13, and as applied to claim 12 above,
                          claim 27, and as applied to claim 26 above, 
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose transmission configuration indication (TCI) states. 
          In the same field of endeavor, Wang et al. clearly show: 
          wherein the one or more beams are indicated by one or more transmission configuration indication (TCI) states corresponding to the one or more beams (par. 22 (the parameter value may be determined by using Method 3 if the parameter type is one piece of information of or a combination of a plurality of pieces of information of a TCI state configuration)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show transmission configuration indication (TCI) states, as taught by LG, so that interference can be minimized.





          Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and Wang et al. (U.S. Patent #6529301), hereinafter “Wang3”, and in view of Ghanadan et al. (U.S. PG-Publication # 2010/0124205).


          Consider claim 15, and as applied to claim 12 above,
                          claim 29, and as applied to claim 26 above, 
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose a blank TCI. 
          In the same field of endeavor, Wang3 et al. clearly show:
          wherein the scheduling message includes a blank transmission configuration indication (TCI) state (col. 9, lines 19-23 (this fact can be signalled by leaving blank the corresponding entry in the NHSN and TCI fields 630, 640, respectively)) corresponding to an unscheduled slot. 
                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show a blank TCI, as taught by Wang3, so that interference can be minimized.
          However, Stirling-Gallacher and Wang3 do not specifically disclose unscheduled slot. 
          In the same field of endeavor, Ghanadan et al. clearly show:
          an unscheduled slot (Ghanadan: 2010/0124205, par. 20 (distributes updated scheduling messages continuously among the nodes of a mobile network…Relatively small sized slot schedule maps (referred to herein as Bit Illustrated Maps or BIMS) are communicated among the nodes during unscheduled time slots)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, show a blank TCI, as taught by Wang3, and showa unscheduled slot, as taught by Ghanadan,  so that interference can be minimized.





          Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Cirik et al. (U.S. PG-Publication # 2021/0050666).



         Consider claim 16, and as applied to claim 12 above, 
                         claim 21, and as applied to claim 17 above,
Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose a unicast message.. 
          In the same field of endeavor, Cirik et al. clearly show: 
          wherein initiating transmission of the scheduling message to the UE comprises initiating transmission of the scheduling message as a unicast message to the UE, a downlink control information (DCI) message to the UE, or both (par. 192 (A DCI having CRC parity bits scrambled with a cell RNTI (C-RNTI) may indicate a dynamically scheduled unicast transmission and/or a triggering of PDCCH-ordered random access)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show a unicast message, as taught by Cirik, so that interference can be minimized.





         Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Mostafa et al. (U.S. PG-Publication # 2021/0263744), and in view of Davis et al. (U.S. PG-Publication # 2013/0258868).



          Consider claim 23, and as applied to claim 17 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose high interference. 
          In the same field of endeavor, Mostafa et al. clearly show: 
          wherein the one or more operations include: 
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show high interference, as taught by Mostafa, so that interference can be minimized.
          However, Stirling-Gallacher and Mostafa do not specifically disclose enabling a different antenna panel. 
          In the same field of endeavor, Davis et al. clearly show: 
          enabling a different antenna panel during a slot corresponding to the at least one beam (par. 32 (by simultaneously transmitting data on multiple carriers via antennas with different configurations, the high interference levels at the boundaries of two base stations can be reduced)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show high interference, as taught by Mostafa, and show enabling a different antenna panel, as taught by Davis, so that interference can be minimized.





         Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and in view of Mostafa et al. (U.S. PG-Publication # 2021/0263744).


          Consider claim 24, and as applied to claim 17 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose enabling interference detection and cancellation operations.
          In the same field of endeavor, LG et al. clearly show:    
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (Mostafa: par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level); and 
          enabling interference detection and cancellation operations during a slot corresponding to the at least one beam (Mostafa: par. 109 (The method used to calculate the initial and revised channel estimate employs an interference cancellation algorithm that uses feedback from previous calculations of interference factors)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show enabling interference detection and cancellation operations, as taught by LG, so that interference can be minimized.



          Consider claim 25, and as applied to claim 17 above, Stirling-Gallacher et al. clearly disclose the method as described.
          However, Stirling-Gallacher et al. do not specifically disclose performing channel estimation based on previous interference. 
          In the same field of endeavor, Mostafa et al. clearly show:
          identifying at least one beam of the one or more beams corresponding to a high level of interference at the UE (Mostafa: par. 128 (When low C/I ratios are detected in the synchronized signal r.sub.sync(k) a signal separation may be advantageously performed. A low C/I ratio implies a high interference level)); and 
          performing channel estimation based on previous interference corresponding to the at least one beam during a slot corresponding to the at least one beam (Mostafa: par. 109 (The method used to calculate the initial and revised channel estimate employs an interference cancellation algorithm that uses feedback from previous calculations of interference factors)).).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show performing channel estimation based on previous interference, as taught by Mostafa, so that interference can be minimized.




          Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (U.S. PG-Publication # 2017/0033916), in view of prior art of record, LG Electronics: "Consideration of X2 Backhaul for CoMP", 3GPP draft R1-112340, vol. RAN WG1, no. Athens, Greece; 16 August 2011, XP050537476, hereinafter “LG”, and Cirik et al. (U.S. PG-Publication # 2021/0050666), and in view of and Wang et al. (U.S. PG-Publication # 2021/0105783).

          Consider claim 30, and as applied to claim 26 above, it is being rejected for the same reasons as set forth in claim 16, except TCI states.
          In the same field of endeavor, Wang et al. clearly show:
          wherein the scheduling message includes an element for each slot from a defined list of elements for a neighbor cell corresponding to the second base station, the elements indicating the one or more beams and including transmission configuration indication (TCI) states used by the second base station (par. 22 (the parameter value may be determined by using Method 3 if the parameter type is one piece of information of or a combination of a plurality of pieces of information of a TCI state configuration)).  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Stirling-Gallacher, and show TCI states, as taught by Wang, so that interference can be minimized.




Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 12, 2022